El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
El 6 de marzo de 2009 emitimos una sentencia en este caso. En ella, resolvimos que la presentación de una solici-tud de permiso ante la Administración de Reglamentos y Permisos (ARPe) no paraliza la acción de injunction esta-tutario presentada por partes privadas al amparo del pro-cedimiento especial contenido en el Art. 28 de la Ley Núm. 76 de 24 de junio de 1975 (Ley Núm. 76),(1) conocida como la Ley Orgánica de la Administración de Reglamentos y Permisos.
En esta ocasión, reconsideramos la Sentencia que emi-tiéramos en aquel entonces.
I
El 20 de septiembre de 2006, CBS Outdoor presentó una demanda de injunction contra Billboard One; el Sr. Waldemar Fernández; Caribbean Billboard Corporation y otros, al amparo del Art. 28 de la Ley Núm. 76, supra, el Regla-mento de Zonificación de Puerto Rico,(2) la Ley Uniforme de Rótulos y Anuncios de Puerto Rico de 1999(3) (Ley Núm. 355) y el Código Uniforme sobre Rótulos y Anuncios de Puerto Rico, Orden Administrativa ARPE-2000-6, Regla-mento Núm. 6237 de la Administración de Reglamentos y Permisos de 13 de noviembre de 2000 (Reglamento Núm. 6237). En suma, CBS Outdoor alegó que los demandados operaban varios tableros de anuncios en el área del peaje de Caguas sin los permisos de uso expedidos por ARPe.(4)
*397El 29 de septiembre de 2006, el Tribunal de Primera Instancia expidió una orden provisional ex parte para or-denar el cese y desista de la operación de los tableros en controversia. Asimismo, el foro primario citó a las partes a una vista para dilucidar la procedencia de un interdicto permanente.
El 4 de octubre de 2006, la codemandada Caribbean Billboard solicitó a ARPe la reapertura de su solicitud de permiso, la cual había sido iniciada en 2003. Dos días más tarde, el 6 de octubre de 2006, Caribbean Billboard solicitó la desestimación de la demanda de injunction presentada por CBS Outdoor. En su moción de desestimación, Caribbean Billboard alegó que el Tribunal de Primera Instan-cia no tenía jurisdicción para atender el asunto, pues le correspondía a ARPe. Ello, porque la agencia se encon-traba considerando otra etapa del procedimiento adminis-trativo con relación a los rótulos.
Por su parte, la codemandada Billboard One también solicitó la desestimación del interdicto por contar con los permisos y aprobaciones para dos de los cuatro letreros instalados. Además, indicó que había solicitado las varia-ciones correspondientes para los dos letreros restantes, por lo que argumentó que procedía paralizar cualquier acción legal presentada en su contra.
En respuesta, CBS Outdoor presentó su contestación a la moción de desestimación presentada por Caribbean Billboard y a la presentada por Billboard One. En síntesis, alegó que no le aplicaba la doctrina de la jurisdicción primaria.
El 9 de octubre de 2006, el Tribunal de Primera Instan-cia celebró la vista sobre el injunction permanente. A esa vista comparecieron los demandados(5) y ARPe, quien como parte demandada, pero no emplazada, solicitó preliminar-*398mente ser incluida como demandante. Sin embargo, poste-riormente pidió comparecer sólo como parte interventora, conforme a lo dispuesto por la Regla 21.2 de Procedimiento Civil.(6) Luego, el 31 de octubre de 2006, el Tribunal de Primera Instancia accedió a la solicitud de intervención.
El 6 de diciembre de 2006, se celebró otra vista en la que se discutieron las mociones de desestimación presentadas por las codemandadas Caribbean Billboard y Billboard One. Finalmente, el 29 de mayo de 2007, el Tribunal de Primera Instancia emitió una resolución y sentencia par-cial en la que declaró “con lugar” las mociones de desesti-mación presentadas por las codemandadas y desestimó sin perjuicio la acción presentada por CBS Outdoor. Funda-mentó su decisión en la doctrina de jurisdicción primaria concurrente e indicó que el asunto requería la pericia ad-ministrativa y el conocimiento especializado de ARPe. El foro primario sopesó las circunstancias del caso para deter-minar la inconveniencia de considerar sus méritos, por lo que entendió que procedía su abstención. (7)
Inconforme, CBS Outdoor presentó un recurso de apela-ción ante el Tribunal de Apelaciones. Por su parte, ARPe compareció ante el foro apelativo intermedio mediante un alegato de parte interventora. Sostuvo, afín con CBS Outdoor, que debido a la naturaleza de la causa de acción que surge del Art. 28 de la Ley Núm. 76 y de los factores que deben probarse para que prospere un injunction esta-tutario mediante ese artículo, la controversia a resolverse se limita a una cuestión estrictamente de derecho que no requiere la pericia de ARPe. Por tal razón, ARPe alegó que *399el Tribunal de Primera Instancia erró al aplicar la doctrina de jurisdicción primaria concurrente al caso de autos.
El 20 de mayo de 2008, el Tribunal de Apelaciones dictó una sentencia para confirmar al Tribunal de Primera Instancia. En ella expresó que la jurisprudencia de este Tribunal no puede interpretarse para entender “que el foro de instancia, al considerar los factores y circunstancias del caso ante su consideración, est[é] impedido de aplicar la doctrina de agotamiento de remedios o jurisdicción prima-ria, si así lo estima conveniente”.(8) El foro apelativo inter-medio entendió que las circunstancias del caso no sólo re-quieren la pericia de ARPe, sino que también requieren el pronunciamiento de esa agencia sobre la implantación efectiva de la política pública relacionada con la Ley Núm. 355. Además, reconoció que no existían “circunstancias es-peciales que merezcan la intervención [del Tribunal de Pri-mera Instancia] para paralizar permanentemente el uso de anuncios o rótulos por Caribbean y Billboard One”.(9)
De igual forma, el Tribunal de Apelaciones entendió que según la Ley Núm. 355 y el Reglamento Núm. 6237, basta con la mera presentación de una solicitud de permiso para que: (1) ARPe se vea imposibilitada de imponer multas y (2) se paralice el trámite de cualquier acción legal que pueda ser presentada por ARPe. Por ello, el foro apelativo intermedio concluyó que, en estos casos, no tiene ningún sentido jurídico ni resulta cónsono con el propósito de la Ley Núm. 355, que un ciudadano particular pueda solicitar un injunction al amparo del citado Art. 28, mientras que ARPe esté impedida de hacerlo, siendo esa agencia la fa-cultada en ley para velar por el cumplimiento de la Ley Núm. 355.
*400Nuevamente insatisfecho, el 26 de agosto de 2008, CBS Outdoor acudió ante nos mediante un recurso de certiorari. En su recurso señaló la comisión del error siguiente:
Incidió el TA al aplicar al presente caso, la doctrina de juris-dicción primaria concurrente, basándose en que no tiene sen-tido jurídico permitir que un ciudadano solicite un injunction estatutario al amparo del artículo 28 de la Ley Orgánica de la ARPE, 23 L.P.R.A. § 72, para evitar violaciones a la Ley Núm. 355 de 22 de noviembre de 1999, 9 L.P.R.A. § 1 et seq., según enmendada, mejor conocida como la Ley Uniforme de Rótulos y Anuncios de 1999 ... y al Código Uniforme Sobre Rótulos y Anuncios de Puerto Rico, Reglamento Núm. 6237 promulgado por ARPE ... en circunstancias en las cuales la ARPE está impedida de acudir al Tribunal para dicho propósito. Auto de certiorari, pág. 16.
Evaluados los planteamientos, acordamos en aquel en-tonces expedir el recurso y resolverlo de inmediato, de acuerdo con la Regla 50 de Reglamento de este Tribunal.(10) Así las cosas, el 6 de marzo de 2009, emitimos una senten-cia en la que resolvimos que la disponibilidad del remedio establecido por el Art. 28 de la Ley Núm. 76, supra, no está sujeta a las doctrinas de jurisdicción primaria y agota-miento de remedios administrativos, según lo resuelto en Plaza Las Américas v. N & H, 166 D.P.R. 631 (2005), y en Mun. de Caguas v. AT & T, 154 D.P.R. 401 (2001). Además, concluimos que las alegaciones de CBS Outdoor, a los efec-tos de que los demandados habían construido y operaban varios tableros de anuncios sin los permisos gubernamen-tales correspondientes, eran suficientes para invocar el mecanismo establecido en el Art. 28 de la Ley Núm. 76, supra. Ello, porque la disposición estatutaria aludida pro-vee un mecanismo para que ARPe o cualquier persona le-gitimada pueda paralizar cualquier construcción o uso ile-gal mediante una solicitud de interdicto provisional ante el Tribunal de Primera Instancia.
*401Con relación a si la presentación de una solicitud de permiso ante ARPe paraliza la acción del injunction esta-tutario incoada por un particular, concluimos en aquel en-tonces que “erró el Tribunal de Apelaciones al apoyar su decisión en una analogía con un reglamento. Si un regla-mento no puede privar a un ciudadano de un derecho esta-tutario, menos puede una analogía con un reglamento”.(11) En apoyo a esa conclusión expresamos lo siguiente:
El hecho de que ARPE sea la agencia con jurisdicción para re-glamentar y regular todo lo relacionado con la instalación de rótulos y anuncios no puede significar que automáticamente toda causa de acción presentada en los tribunales al amparo del referido Artículo 28 que conlleve alegaciones de violación de las disposiciones estatutarias y reglamentarias aplicables a table-ros de anuncios tiene que ser desestimada y referida a ARPE bajo el fundamento de que tales controversias requieren la pe-ricia de dicha agencia. Así, pues, y contrario a lo que concluyó el foro apelativo, la alegación de violaciones a la Ley Núm. 355, 9 L.P.R.A. sec. 51 et seq., y el Código Uniforme Sobre Rótulos y Anuncios de Puerto Rico no es razón ni justificación suficiente para aplicar la doctrina de jurisdicción primaria concurrente en contravención a lo resuelto por este Tribunal en [Plaza] Las Americas v. [N] & [H], supra, y Mun. de Caguas v. AT & T, supra.(12)
Oportunamente, la codemandada Caribbean Billboard presentó ante nos una moción de reconsideración. En ella argumentó que la Ley Núm. 76 no aplica a este caso por ser una ley general y que los asuntos aquí planteados es-tán regidos de forma especial por la Ley Núm. 355 y por el Reglamento Núm. 6237. En síntesis, Caribbean Billboard argüyó que ARPe es el foro primario para atender el caso, pues la Asamblea Legislativa así lo dispuso expresamente mediante la ley y el reglamento especial.
*402Por su parte, CBS Outdoor compareció oponiéndose a la reconsideración. La demandante de autos señaló que esta causa de acción versa sobre el Art. 28 de la Ley Núm. 76 y no sobre la Ley Núm. 355. CBS Outdoor argumentó que la Sec. 15.01 del Reglamento Núm. 6237, pág. 52, se refiere al procedimiento que puede iniciar ARPe en casos de infraccio-nes a la Ley Núm. 355. No obstante, según CBS Outdoor, ni el Reglamento Núm. 6237 ni la Ley Núm. 355 disponen que la presentación de una solicitud ante la agencia paralizará los efectos del injunction estatutario solicitado por una parte privada contra otra. Asimismo, argumentó que las dis-posiciones aludidas tampoco derogan o prohíben el uso por partes privadas de los procedimientos establecidos por la Ley Núm. 76 en los casos de infracciones a las disposiciones de la Ley Núm. 355 y del Reglamento Núm. 6237.
Examinados los planteamientos de ambas partes, el 17 de abril de 2009 emitimos una Resolución para acoger la solicitud de reconsideración presentada por Caribbean Billboard. Tanto CBS Outdoor como la codemandada Caribbean Billboard han presentado sus posturas sobre la controversia.(13) Con el beneficio de sus respectivas compa-recencias procedemos a resolver.
*403II
Nos corresponde determinar si la presentación de una solicitud de permiso de instalación o de un anteproyecto para solicitar una variación según la Ley Núm. 355 para-liza la acción del injunction estatutario incoada por vecinos o colindantes al amparo del procedimiento especial del Art. 28 de la Ley Núm. 76 y si, en consecuencia, debe aplicarse la doctrina de jurisdicción primaria concurrente. Veamos.
A. Doctrina de jurisdicción primaria
 El término “jurisdicción” significa el poder o la au-toridad que posee un tribunal o un organismo administra-tivo para considerar y decidir casos o controversias.(14) Conforme a nuestro ordenamiento jurídico los tribunales de Puerto Rico son de jurisdicción general.(15) Por ello, como norma general, los tribunales pueden entender en cualquier materia sobre la cual no se les haya privado de jurisdiction.(16) En cambio, una agencia administrativa sólo tiene los poderes otorgados expresamente por su ley habilitadora y aquellos que sean indispensables para lle-var a cabo sus deberes y responsabilidades.(17) De ahí que hayan instancias en las que los tribunales y las agencias puedan entender en un mismo asunto; en cuyo caso, es aquí donde la doctrina de jurisdicción primaria juega un papel importante.
La doctrina de jurisdicción primaria es creación *404jurisprudencial.(18) Esta doctrina no priva de jurisdicción al foro judicial,(19) sino que atiende una cuestión de prioridad de jurisdicción.(20) Su objetivo medular es promover la armo-nía entre los tribunales y los organismos administrativos.(21) En específico, la doctrina de jurisdicción primaria dispone cuál foro, si el judicial o el administrativo, debe atender ini-cialmente una controversia.(22) Para ello, tiene dos vertien-tes: la exclusiva y la concurrente.
La primera vertiente de la doctrina de jurisdicción primaria se manifiesta cuando una ley o un estatuto le confiere jurisdicción a determinado organismo administrativo e indica que éste será el único foro con facultad para atender, inicialmente, determinada controversia. En estas ocasiones se habla de jurisdicción primaria exclusiva.(23) Esta vertiente “persigue suplir un procedimiento ágil y sencillo, poco costoso, que atienda el asunto sin el rigor procesal que generalmente ha caracterizado a los tribunales tradicionales”.(24)
Así, cuando una ley confiere jurisdicción a una agencia administrativa, es ésta quien debe dilucidar inicialmente determinada controversia y no el foro judicial. En estas instancias los tribunales están impedidos de ejercer su au-toridad, pues la propia ley ha establecido la exclusi-*405vidad del foro administrativo.(25) Claro está, la jurisdicción primaria exclusiva no soslaya terminantemente la revisión judicial, sino que sólo la pospone hasta que el organismo administrativo emita su decisión final.(26)
Por su parte, la segunda vertiente de la doctrina de jurisdicción primaria se manifiesta cuando el foro judicial y el administrativo comparten la facultad para dilucidar un mismo asunto. En estas ocasiones se habla de verdadera jurisdicción primaria o jurisdicción primaria concurrente.(27) El fundamento de esta vertiente estriba en la deferencia judicial que merecen las agencias administrativas dada su preparación, especialización, pericia y conocimiento para atender determinados asuntos.(28)
Así, al aplicar la doctrina de jurisdicción primaria concu-rrente los tribunales, por deferencia, aplazan las acciones ante su consideración y las dirigen al foro administrativo para que se puedan obtener los beneficios que se derivan de la interacción con ese foro especializado.(29) Dicho de otro modo, cuando se aplica la mencionada vertiente, los tribu-nales, por deferencia, le ceden al foro administrativo la opor-tunidad inicial de adjudicar la controversia presentada y reservan su intervención hasta después de que la agencia emita su determinación final. A esos efectos, el Prof. D. Fer-nández Quiñones ha indicado lo siguiente:
La doctrina de jurisdicción primaria está confeccionada *406para ofrecerle guía y orientación a los tribunales en la deter-minación de cuándo deben abstenerse de ejercer jurisdicción hasta tanto la agencia resuelva. Su razón de ser es promover las relaciones más adecuadas entre los tribunales y las agen-cias administrativas. La aplicación de la doctrina significa la exclusión de la acción judicial para así obtener los presuntos beneficios que se derivan de la interacción con el ente admi-nistrativo especializado. El punto de partida es la existencia de una jurisdicción concurrente entre el tribunal y la agencia. Empero, se le cede la primacía al organismo administrativo. Este acto sólo connota un aplazamiento de interacción por parte del Tribunal hasta que se proceda a resolver finalmente por la agencia. El ejercicio de jurisdicción del Tribunal no ha sido eliminado, sino meramente aplazado.(30)
No obstante lo anterior, hemos indicado que la aplicación de la doctrina de jurisdicción primaria concurrente no es automática. Esta vertiente no debe aplicarse “cuando la naturaleza de la causa de acción presentada y el remedio solicitado destacan que no se presentan cuestiones de derecho que exijan el ejercicio de discreción y de peritaje administrativo”.(31) En otras palabras, cuando la cuestión que se plantea es “puramente judicial”. (32)
Cónsono con lo anterior, en reiteradas ocasiones hemos resuelto que la doctrina de jurisdicción primaria concurrente ha de aplicarse cuando “las cuestiones de hecho que han de ser consideradas requieren el ejercicio de la discreción administrativa o aplicación del conocimiento especializado que ésta posee”. (33) Es necesario también que la agencia pueda otorgar los remedios solicitados por la parte reclamante. “De este modo se evita la duplicidad de esfuer-*407zos y la posibilidad de determinaciones incompatibles o contradictorias.’’(34)
No existe una fórmula precisa para determinar cuándo aplicar o no alguna excepción de la doctrina de jurisdicción primaria concurrente. (35) Por ello, los tribunales deben hacer una evaluación pragmática y “sopesar todos los factores y circunstancias que apuntan o no a la conveniencia de permitir que la reclamación se dilucide inicialmente en el foro administrativo”.(36) Entre los factores que han de ponderarse para aplicar o no la doctrina de jurisdicción primaria se encuentran los siguientes: (a) el peritaje de la agencia sobre la controversia; (b) la complejidad técnica o especializada de la controversia; (c) la conveniencia o necesidad de una adjudicación rápida; (d) la conveniencia de utilizar técnicas más flexibles de adjudicación; (e) lo adecuado del remedio administrativo.(37) En fin, la aplicación o no de esta segunda vertiente “impone que se pondere y determine si es imprescindible y necesario que se resuelva [a] favor de que intervenga inicialmente la agencia”.(38)
B. Artículo 28 de la Ley Orgánica de ARPe, Ley Núm. 76
El Art. 28 de la Ley Núm. 76, supra,(39) permite *408que se insten recursos de interdicto, mandamus, nulidad y cualquier otra acción adecuada o remedio disponible en ley para impedir, prohibir, anular, vacar, remover o demoler cualquier edificio o uso que fuera construido o mantenido en violación a la Ley Núm. 76 y a los reglamentos adopta-dos conforme a esta ley.(40) Este procedimiento especial es un mecanismo estatutario, independiente, sumario y limitado.(41) Su propósito es hacer viable la efectividad de las leyes y los reglamentos de planificación cuyo cumpli-miento ARPe está obligada a fiscalizar.(42)
Las partes con legitimación activa para incoar el procedimiento especial son las siguientes: (1) el Administrador de ARPe; (2) el Secretario de Justicia; (3) los colindantes y vecinos que pudieren ser afectados por la violación; (4) los *409funcionarios designados por los organismos gubernamenta-les que insten la acción, y (5) los ingenieros o arquitectos que actúen como proyectistas o inspectores de la obra.(43)
Una vez se solicita correctamente el procedimiento especial, el tribunal expedirá una orden de paralización provisional hasta que se ventile judicialmente el derecho de la parte que lo invocó.(44) Además, el tribunal fijará la fecha para la celebración de una vista en la cual, de determinar que se cumplieron con los requisitos procesales y que ocurrió la in-fracción alegada, expedirá una orden de paralización per-manente del uso o la obra, sujeta a las formas y condiciones que especifica el Art. 28 de la Ley Núm. 76, supra.
Las órdenes de paralización emitidas al amparo del procedimiento especial constituyen un remedio con cierta afinidad a los injunctions preliminares. Sin embargo, no gozan de la finalidad que caracteriza a los injunctions permanentes.(45) Las órdenes de paralización emitidas al amparo del procedimiento especial son un remedio estatutario e independiente del injunction tradicional.(46)
Los requisitos del injunction tradicional son más rigurosos que los requisitos exigidos al injunction estatutario.(47) Para invocar el injuntion estatutario reco-*410nocido en el Art. 28 de la Ley Núm. 76, supra, sólo se re-quiere que una parte legitimada alegue, por petición ju-rada, que: (1) determinada persona está realizando un uso u obra; (2) esa conducta viola una ley o un reglamento de planificación, y (3) ARPe tiene la obligación de velar por el cumplimiento de esa disposición.(48)
Al injunction tradicional se le pueden oponer las defen-sas tradicionales de la equidad.(49) En cambio, las órdenes de paralización solicitadas al amparo del procedimiento especial, contenido en el Art. 28 de la Ley Núm. 76, supra, no surgen de la equidad y han de evaluarse con miras a la letra de este artículo y su jurisprudencia interpretativa.(50)
En Mun. de Caguas v. AT & T, supra, atendimos una reclamación de irnos vecinos y el Municipio de Caguas ins-tada al amparo del procedimiento especial contenido en el Art. 28 de la Ley Núm. 76, supra. En ella, los demandantes alegaron que la construcción de una torre de telecomunica-ciones provocó daños a ciertas residencias y, a su vez, ponía en peligro la vida de los vecinos. Asimismo, indicaron que no se les notificó ni fueron parte de los procedimientos para la obtención del permiso de construcción ante ARPe. En consecuencia, los peticionarios solicitaron lo siguiente: (1) que se emitiera un injunction preliminar y permanente para que se prohibiera la continuación de la construcción de la torre y se ordenara reinstalar el terreno a su estado original, a los fines de evitar que ocurrieran más desliza-mientos de tierra; (2) indemnización de los daños y perjui-*411cios sufridos por la alegada obra ilícita, y (3) que se decla-rase inconstitucional la reglamentación que autorizaba las construcciones de las torres.
Por su parte, la parte demandada pidió la desestima-ción de la acción por entender que la solicitud era acadé-mica, pues las torres ya habían sido construidas. De igual forma, alegó que no se habían agotado los remedios administrativos.
Luego de celebrada una vista evidenciaría, el Tribunal de Primera Instancia ordenó, preliminarmente, la parali-zación de todo tipo de construcción hasta la celebración del juicio en su fondo. De acuerdo con la prueba admitida, el foro primario concluyó que la salud y la seguridad de los vecinos demandantes estaban en riesgo. Ello, debido al grave problema de deslizamiento de tierra y al agrieta-miento de sus residencias, consecuencia aparente de los movimientos de tierra y de los trabajos realizados en el terreno de la demandada. En consecuencia, emitió el injunction preliminar según solicitado por los peticionarios.
Inconforme, la demandada acudió al entonces Tribunal de Circuito de Apelaciones. Éste dejó sin efecto el injunction preliminar y desestimó la demanda por no haberse agotado los remedios administrativos. Sobre el particular, el foro apelativo intermedio expresó que “[l]as personas peijudica-das por una determinación tomada por ARPE, en procedi-mientos en el que ellas no fueron partes, no están libres de recurrir directamente al foro administrativo. El recurso que les asiste es la intervención y solicitud de reconsideración ante la propia agencia”. (Énfasis suprimido.X51)
Insatisfechos con esa determinación, los peticionarios acudieron ante nos. Luego de “sopesar todos los factores y circunstancias pertinentes del caso”, revocamos al enton-ces Tribunal de Circuito de Apelaciones. Indicamos, en *412aquella ocasión, que no había que agotar los remedios ad-ministrativos según las circunstancias del caso. Ello, luego de considerar múltiples factores, entre los que se encuen-tran los siguientes: (1) los reclamos de los peticionarios rebasaban la autoridad y pericia de ARPe por tratar en gran medida sobre la indemnización de daños y perjuicios; (2) había un reclamo de inconstitucionalidad de una regla-mentación, por lo cual la intervención inicial de la agencia no era necesaria; (3) la existencia de una amenaza de un daño irreparable a los peticionarios sin la intervención del tribunal; (4) la intervención de los vecinos podía ser dene-gada por la agencia; (5) los reclamantes no fueron parte del proceso administrativo ni fueron notificados del procedi-miento en un momento oportuno, y (6) la realidad econó-mica de los vecinos afectados.
Señalamos en aquel entonces que la impugnación del otorgamiento del permiso de construcción “de ordinario puede ser propio para la aplicación de la doctrina de juris-dicción primaria, pues su consideración puede requerir del empleo de conocimiento especializado y pericia administrativa”.(52) Sin embargo, favorecimos la interven-ción judicial debido a las circunstancias particulares del caso.(53)
Por su parte, en Plaza Las Américas v. N & H, supra, examinamos la facultad del Tribunal de Apelaciones para dejar sin efecto una orden de paralización permanente dic-tada al amparo del Art. 28 de la Ley Núm. 76, supra. El caso tuvo lugar cuando ARPe aprobó un anteproyecto de construcción para la remodelación de un edificio comercial cercano al centro comercial Plaza Las Américas.
Al igual que en Mun. de Caguas v. AT & T, supra, en Plaza Las Américas v. N & H, supra, las peticionarias del interdicto no fueron parte del procedimiento administra-*413tivo y tampoco fueron notificadas de la Resolución de ARPe. Sin embargo, consiguieron copia de ella e instaron una apelación en la que impugnaron los permisos aludidos ante la Junta de Apelaciones Sobre Construcciones y Loti-ficaciones (Junta de Apelaciones). En la apelación alegaron que el proyecto afectaba adversamente sus propiedades. Por ello, solicitaron la paralización de los procedimientos administrativos. No obstante, los procedimientos ante ARPe continuaron y, eventualmente, el permiso de cons-trucción fue aprobado por esta agencia.
Así las cosas, los peticionarios solicitaron el auxilio de jurisdicción de la Junta de Apelaciones. Alegaron que la demandada había comenzado la construcción y que ello im-plicaba una actuación sin el debido permiso de ARPe o con un permiso ilegal.
Posteriormente, esos peticionarios instaron ante el Tribunal de Primera Instancia el procedimiento especial al amparo del Art. 28 de la Ley Núm. 76, supra. En conse-cuencia, el foro primario emitió una orden provisional que paralizó el proyecto y señaló la vista correspondiente. Luego de celebradas sendas vistas, el foro primario emitió una sentencia, mediante la cual paralizó el proyecto en cuestión y ordenó el agotamiento de los remedios adminis-trativos para hacer valer los derechos reclamados.
Inconforme, la parte cuyo proyecto fue paralizado acu-dió al Tribunal de Apelaciones. El tribunal dejó sin efecto la orden de paralización de la construcción emitida por el Tribunal de Primera Instancia. Insatisfechos, los peticio-narios acudieron ante nos.
En aquella ocasión resolvimos que la vigencia postape-lativa de una orden de paralización permanente, instada al amparo del Art. 28 de la Ley Núm. 76, debe adjudicarse mediante normas y métodos análogos a los que rigen la paralización de los interdictos en la etapa apelativa. Ade-más, determinamos que “las peticionarias no venían obli-*414gadas a agotar los remedios administrativos antes de invo-car el Artículo 28”. (54) Ello, pues “nuestras expresiones previas con respecto al carácter sumario e independiente del Artículo 28 indicaban que no era necesario agotar los remedios administrativos en las circunstancias de este litigio”.(55)
En fin, tanto en Mun. de Caguas v. AT & T, supra, como en Plaza Las Américas v. N & H, supra, nos inclinamos a favorecer la intervención judicial debido a las circunstan-cias particulares de ambos casos.
C. Ley Uniforme de Rótulos y Anuncios, Ley Núm. 355, y el Código Uniforme de Rótulos y Anuncios, Reglamento Núm. 6237
La Ley Uniforme de Rótulos y Anuncios de Puerto Rico de 1999, Ley Núm. 355, fue aprobada con el propósito de actualizar las normas para la utilización de rótulos y anuncios, y promover la libertad de expresión mediante el uso efectivo de estos medios de comunicación. (56) Mediante esta legislación se fusionó “en un solo cuerpo de ley todas las normas que controlarán en adelante la instalación de rótulos y anuncios” en Puerto Rico.(57) La Ley Núm. 355 permite que ARPe controle, reglamente y fiscalice de forma más efectiva el procedimiento para otorgar permisos para instalar y distribuir rótulos y anuncios en nuestra jurisdicción. Al amparo de las facultades concedidas por la Ley Núm. 355 y la Ley Núm. 76, ARPe creó el Código Uniforme sobre Rótulos y Anuncios, Reglamento Núm. 6237, mediante el cual se implementa el propósito de la Ley Núm. 355.
La Ley Núm. 355 requiere la obtención de un *415permiso para la instalación de rótulos y anuncios. Por su parte, el Reglamento Núm. 6237, en su Sec. 7.00, pág. 22, establece el procedimiento que se ha de seguir para la ob-tención de estos permisos. En lo pertinente, el Reglamento Núm. 6237 dispone que una vez presentada la solicitud de permiso ARPe tendrá un término máximo de cuarenta y cinco días para aprobar o denegar la solicitud. En caso de que ARPe no actúe en el término aludido, se entenderá como aprobada la solicitud de permiso y deberá expedirse el marbete correspondiente, salvo que se trate de una va-riación o de un permiso de construcción, en cuyo caso el término será extendido a sesenta días.(58)
La Ley Núm. 355 le concede autoridad a ARPe para ordenar que se remuevan rótulos o anuncios ilegales, así como para confiscarlos. Además, ARPe puede instar cualquier acción legal adecuada para implantar y fiscalizar las disposiciones de la Ley Núm. 355 e imponer una multa a cualquier persona que la infrinja(59)
El procedimiento para la imposición de multas requiere que ARPe emita una notificación dirigida al dueño del ró-tulo o anuncio ilegal y al dueño u ocupante del predio donde ocupa éste. Previo a la imposición de una multa, ARPe tiene que conceder un término de diez días para que se corrija la violación. Sin embargo, la persona o entidad puede conformar el rótulo o anuncio a lo exigido por ARPe; presentar un anteproyecto para solicitar una variación, o presentar una solicitud de permiso de instalación, en cuyo caso, ello “será suficiente para detener el proceso de impo-sición de multas o paralizar el trámite de cualquier acción legal presentada”. (Énfasis suplido.)(60) Ello, para los fines *416de la imposición de multas o acciones legales entabladas por ARPe. Así lo dispone el Art. 29 de la Ley Núm. 355. Similar disposición contiene el Reglamento Núm. 6237 a los fines de la paralización de acciones legales y multas.(61) La paralización de esas acciones legales responde a que la Ley Núm. 355 establece, expresamente, que debe ser inter-pretada a favor de la concesión de autorizaciones para la instalación de rótulos y anuncios, siempre que no se ponga en riesgo la seguridad de la ciudadanía.(62)
D. Interpretación de estatutos
Cuando una ley es clara y libre de toda ambigüe-dad, su letra no debe ser menospreciada con el pretexto de *417cumplir con su espíritu.(63) Cuando el legislador se ha mani-festado en un lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de la intención legislativa.(64)
Si existe alguna ambigüedad en el texto de la ley, el tribunal debe asegurar el cumplimiento de los propósitos legislativos.(65) En la interpretación específica de una ley es un principio cardinal de hermenéutica considerar los propósitos perseguidos por la Asamblea Legislativa para asegurar el resultado originalmente querido.(66) Además, los tribunales debemos considerar la naturaleza del problema o la necesidad que se pretendía atender a través de la legislación.(67) En suma, la interpretación que se le otorgue al estatuto debe ser la que mejor responda a los propósitos que persigue.(68)
En el cumplimiento de esta función es necesario que en la interpretación se armonicen, en la medida de lo posible, “todas las disposiciones de la ley con el propósito de lograr una interpretación integrada, lógica y razonable de la intención legislativa”.(69) Las disposiciones de una ley no deben ser interpretadas de forma aislada, sino analizadas en conjunto tomando en consideración todo su contexto de manera integral.(70) Por ello, debemos rechazar una interpretación literal de un texto legal que conduzca a un resultado que no puede haber sido el que quería lograr el legislador.(71)
*418III
¿La presentación de una solicitud de permiso de insta-lación o de un anteproyecto para solicitar una variación según la Ley Núm. 355, paraliza la acción legal presentada por vecinos o colindantes al amparo del procedimiento especial del Art. 28 de la Ley Núm. 76? Antes de contestar esta interrogante es imperativo aclarar lo siguiente.
Nos encontramos ante un caso en el que existen varias disposiciones legales en aparente conflicto. Nos referimos al Art. 28 de la Ley Núm. 76 vis-á-vis el Art. 29 de la Ley Núm. 355 y la Sec. 15.01 del Reglamento Núm. 6237, pág. 52, respectivamente. (72)
Por un lado, y en lo aquí pertinente, el Art. 28 de la Ley Núm. 76, supra, legitima a los vecinos y a ARPe a instar un injunction ante el Tribunal de Primera Instancia cuando una persona realice un uso u obra en violación de cualquier ley o reglamento implementado por ARPe. Esta es una dis-posición de carácter general que proviene de la Ley Orgá-nica de ARPe, aprobada el 24 de junio de 1975.
Por otro lado, el 22 de diciembre de 1999, veinticuatro años más tarde, la Asamblea Legislativa aprobó la Ley de Rótulos y Anuncios de Puerto Rico, Ley Núm. 355, con el propósito de actualizar y fusionar “en un solo cuerpo de ley todas las normas que controlarán en adelante la instala-ción de rótulos y anuncios”.(73) Como puede apreciarse, esta es una disposición de carácter especial diseñada, específi-camente, para atender los asuntos relacionados a la insta-lación de rótulos y anuncios en Puerto Rico.
En lo aquí pertinente, el Art. 29 de la aludida Ley Núm. 355, supra, dispone que presentar una solicitud de permiso de instalación o un anteproyecto para pedir una variación, *419es suficiente para paralizar el trámite de cualquier acción legal presentada o el proceso de imposición de multas. Como veremos, esta disposición carece de un lenguaje claro e inequívoco sobre su alcance. Ello, pues cabe preguntarse ¿a qué se refiere esta disposición al enunciar “cualquier acción legal presentada”? ¿Quién o quiénes pueden presen-tar tal acción legal? ¿La frase “cualquier acción legal pre-sentada” incluye las acciones entre vecinos o colindantes al amparo del Art. 28 de la Ley Núm. 76? Para contestar es-tas interrogantes debemos examinar el texto del citado Art. 29 en conjunto con la ley de la cual emana. Ello, pues las disposiciones de una ley no deben ser interpretadas de forma aislada, sino analizadas en conjunto tomando en consideración todo su contexto de forma integral.
Comenzamos nuestro análisis, pues, examinando el con-tenido del Art. 29 de la Ley Núm. 355, supra, para luego analizarlo de forma integral con el resto de la Ley Núm. 355. Una vez realizado este análisis, examinaremos el al-cance de la Ley Núm. 355 con relación al procedimiento especial del Art. 28 de la Ley Núm. 76, supra.
El Art. 29, supra, se compone de tres párrafos. El primero dispone que ARPe puede imponer una multa o ins-tar cualquier acción legal adecuada para implantar y fiscalizar las disposiciones de la ley. El segundo establece que ARPe notificará a las personas allí enunciadas de su intención de imponer multas, entre otros. Finalmente, el tercer párrafo dispone que “[p]ara fines de este Artículo, el conformar el rótulo o anuncio a lo exigido por ARPe” o presentar un anteproyecto para una variación o orna solicitud de permiso de instalación del rótulo o anuncio, “será suficiente para paralizar el trámite de cualquier acción legal presentada”.(74)
¿Cuál fue la intención del legislador al insertar la pala-bra “cualquier” en el texto del Art. 29 de la Ley Núm. 355? *420De entrada, debemos destacar que la palabra “cualquier” se utiliza como un pronombre indeterminado, cuyo signifi-cado es “sea el que fuere”, “alguno”,(75) “cualquier persona indeterminada”.(76) Por ello, al insertar tal palabra es posi-ble que el legislador tuviere la intención de que se paralice todo tipo de acción, sea judicial o administrativa, indistin-tamente de quién fuere su promotor.
Ahora bien, otra exégesis parecería surgir al interpretar la palabra “cualquier”, exclusivamente en el contexto del Art. 29, supra. La frase “[p]ara fines de este Artículo” apa-renta condicionar la paralización de “cualquier acción legal presentada” a que sea ARPe la promotora de esa acción y no otra parte. Esto, pues el Art. 29, supra, versa sobre pe-nalidades o acciones legales que han de ser llevadas por ARPe.
Sin embargo, semejante lectura del Art. 29 no tiene ca-bida al examinar las demás disposiciones de la Ley Núm. 355 y el efecto que esa interpretación tendría cuando una parte privada invoque el procedimiento especial del Art. 28 de la Ley Núm. 76.(77) En específico, una interpretación res-trictiva del Art. 29, supra, choca con el propósito de permi-tir la paralización de las acciones legales presentadas. La aludida paralización responde a que la Ley Núm. 355 dis-pone, expresamente, que debe ser interpretada a favor de la concesión de autorizaciones para la instalación de rótulos y *421anuncios. (78) Ello es así, pues tal disposición persigue que aquellas personas que actúen al margen de la ley, al insta-lar rótulos o anuncios de forma ilegal, acudan con pronti-tud ante ARPe para obtener los permisos necesarios para realizar esa actividad. De esta forma, el legislador entendió que se logra insertar a los infractores en la legalidad del ordenamiento jurídico. Asimismo, se facilita que ARPe cumpla con su obligación de reglamentar y controlar la ins-talación de rótulos y anuncios en Puerto Rico.(79) Solicitar una variación, de acuerdo con la Ley Núm. 355, paraliza la acción legal presentada por los vecinos o colindantes al am-paro del procedimiento especial del Art. 28 de la Ley Núm. 76, supra.
Resolver lo contrario vaciaría de contenido jurídico el Art. 29 de la Ley Núm. 355, supra, pues sólo se paralizaría el procedimiento especial cuando éste sea invocado por ARPe y no cuando lo soliciten las demás personas allí legitimadas. Ello, en contravención a los propósitos que inspiraron la creación de la Ley Núm. 355, a saber: facili-tar que ARPe cumpla con su obligación de reglamentar y controlar la instalación de rótulos y anuncios a través.
En conformidad con lo expuesto, concluimos que la presentación de una solicitud de permiso de instalación o de un anteproyecto para de la paralización de cualquier acción legal presentada como mecanismo para introducir a los infractores a la regulación de ARPe; promover la libertad de *422expresión mediante el uso efectivo de rótulos y anuncios, y promulgar normas flexibles y razonables que permitan el uso efectivo de estos medios de comunicación. (80) Subraya-mos que debemos rechazar una interpretación literal de un texto legal que conduzca a un resultado que no puede haber sido el que quería lograr el legislador.(81)
Adviértase que el propósito del procedimiento especial del Art. 28 de la Ley Núm. 76, supra, es hacer viable la efectividad de las leyes y los reglamentos cuyo cumpli-miento ARPe está obligada a fiscalizar.(82) Según las cir-cunstancias de este caso ese propósito no se adelanta, pues al aprobar la Ley Núm. 355 el legislador entendió, en lo pertinente, que la manera de hacer viable la efectividad de la Ley de Rótulos y Anuncios radica en la paralización de las acciones legales presentadas. Ello, claro está, siempre que se cumpla con lo dispuesto en el Art. 29 de la Ley Núm. 355, supra. Esta ley representa la última voluntad de la Asamblea Legislativa en cuanto a la forma de hacer cum-plir con la regulación sobre rótulos y anuncios, cuyo cum-plimiento ARPe está obligada a fiscalizar.
Nótese que no se trata aquí de que una parte esté im-pedida de incoar el procedimiento especial del Art. 28 de la Ley Núm. 76, supra. Cualquier parte legitimada puede in-vocar este procedimiento y obtener el injunction prelimi-nar, allí reconocido, para impedir que quien opere un ró-tulo o anuncio sin los permisos de ARPe continúe semejante práctica. De lo que se trata aquí, es que según la Ley Núm. 355, cuando la parte contra la cual se expidió el injunction preliminar del Art. 28 de la Ley Núm. 76, supra, presente una solicitud de permiso o un anteproyecto para una variación ante ARPe, los efectos de ese injunction que-darán paralizados hasta que ARPe resuelva definitiva-*423mente la solicitud en controversia. Si ARPe deniega la so-licitud, los efectos del injunction preliminar o los trámites iniciados y detenidos mediante el Art. 29 de la Ley Núm. 355 o la Sec. 15.01 del Reglamento Núm. 6237, supra, con-tinuarán en el lugar donde fueron detenidos.(83) De esta manera se logra cumplir con los propósitos perseguidos por la Asamblea Legislativa al crear la Ley Núm. 355.
Distinto fuera el caso si, conforme al procedimiento especial del Art. 28 de la Ley Núm. 76, supra, el Tribunal ya hubiese expedido el injunction permanente en la vista que celebrara para esos efectos. Ello, pues ya no se trataría de una acción legal “presentada”, según exige el Art. 29 de la Ley Núm. 355, supra, sino de una acción legal “finalizada” indemne a la paralización del mencionado Art. 29. En tal coyuntura, la parte afectada por el injunction permanente no puede beneficiarse de la paralización creada por la pre-sentación de una solicitud ante ARPe. Esta parte tendrá que cumplir con el referido injunction permanente hasta que ARPe resuelva favorablemente la solicitud y le otorgue el permiso correspondiente.
En síntesis, la presentación de una solicitud de permiso de instalación o de un anteproyecto para solicitar una va-riación, en conformidad con la Ley Núm. 355, paraliza la acción legal presentada por los vecinos o colindantes al am-paro del procedimiento especial del Art. 28 de la Ley Núm. 76, supra. A esta conclusión llegamos luego de considerar, no sólo el historial legislativo de la Ley Núm. 355 y las disposiciones legales en controversia, sino la naturaleza del problema que se pretendía atender a través de la legislación. De esta forma, se logra asegurar el resultado originalmente querido por la Asamblea Legislativa. Asi-mismo, se armonizan todas las disposiciones legales en aparente conflicto para lograr una interpretación inte-grada, lógica y razonable de la intención legislativa.
*424IV
En el caso ante nos, CBS Outdoor invocó el procedi-miento especial del Art. 28 de la Ley Núm. 76 contra Billboard One y Caribbean Billboard. El Tribunal de Primera Instancia expidió un injunction preliminar en el que or-denó el cese y desista de la operación de los tableros en controversia. Además, fijó la fecha para la celebración de la vista para discutir si procedía el injunction permanente.
Cuatro días antes de esta vista, Caribbean Billboard presentó una solicitud de permiso ante ARPe para la ope-ración de los tableros. De igual forma, Billboard One soli-citó ante ARPe las variaciones correspondientes para los letreros en controversia.
Las alegaciones de CBS Outdoor, a los efectos de que los demandados habían construido y operaban varios tableros de anuncios sin los permisos gubernamentales correspon-dientes, eran suficientes para invocar el procedimiento especial del Art. 28 de la Ley Núm. 76, supra. De igual forma, ante las circunstancias particulares del caso ante nos, la disponibilidad del remedio establecido por el Art. 28 de la Ley Núm. 76, supra, no está sujeta a las doctrinas de jurisdicción primaria concurrente y del agotamiento de re-medios administrativos, según lo resuelto por este Tribunal en Mun. de Caguas v. AT & T, supra, y en Plaza Las Américas v. N & H, supra.
No obstante lo anterior, tanto la presentación del per-miso por parte de Caribbean Billboard, como la solicitud de variaciones ante ARPe presentada por Billboard One, son suficientes para paralizar los efectos del injunction preli-minar emitido al amparo del Art. 28 de la Ley Núm. 76, supra. Asimismo, son suficientes para paralizar los proce-dimientos judiciales hasta que ARPe resuelva definitiva-mente las solicitudes aludidas. Ello, según lo dispuesto en el Art. 29 de la Ley Núm. 355, supra.
*425Reconsideramos, pues, lo resuelto en nuestra Sentencia de 6 de marzo de 2009 en el caso de marras, según la cual resolvimos que la presentación de una solicitud de permiso ante ARPe, al amparo de la Ley Núm. 355 no paraliza el injunction estatutario incoado por un particular. Resolve-mos que esta acción sí paraliza la del procedimiento especial incoada por vecinos y colindantes, no fundamentado en que tales controversias requieren de la pericia de ARPe, o de que la alegación de violaciones a la Ley Núm. 355 es razón suficiente para aplicar la doctrina de jurisdicción primaria concurrente, sino en que, según el análisis de las disposiciones legales en controversia, la propia Ley Núm. 355 expone que con la presentación de una solicitud de per-miso o de un anteproyecto para una variación ante ARPe, se paraliza cualquier acción legal presentada. Esto, indis-tintamente de quién sea el promotor de ésta.
Por ello, erró el Tribunal de Apelaciones al confirmar la Sentencia del Tribunal de Primera Instancia por entender que ante las circunstancias del caso aplicaba la doctrina de jurisdicción primaria concurrente.
V
Por los fundamentos expuestos, reconsideramos nuestra Sentencia emitida el 6 de marzo de 2009 y revocamos la Sentencia emitida por el Tribunal de Apelaciones. Se de-vuelve el caso al Tribunal de Primera Instancia para que, única y exclusivamente, determine si procede la sustitución de la codemandada Billboard One por cesión de interés, según la Regla 22.3 de Procedimiento Civil.(84)
El Juez Presidente Señor Hernández Denton disintió con una opinión escrita. Las Juezas Asociadas Señoras Fiol Matta y Rodríguez Rodríguez disintieron sin opinión escrita.

(1) 23 L.P.R.A. sec. 72.


(2) Reglamento de Zonificación de Puerto Rico, Reglamento de Planificación Núm. 4 de 5 de noviembre de 2000.


(3) Ley Núm. 355 de 22 de diciembre de 1999 (9 L.P.R.A. 51 et seq.).


(4) La demanda se presentó originalmente en el Centro Judicial de San Juan y, posteriormente, el caso fue trasladado al Centro Judicial de Caguas según la Regla 3.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(5) Los demandados solicitaron un término adicional para presentar mociones dispositivas.


(6) 32 L.P.R.A. Ap. III.


(7) El Tribunal de Primera Instancia, en lo pertinente, aclaró que no procedía la desestimación de la acción por el fundamento de que el procedimiento especial quedó paralizado con la presentación del permiso ante la Administración de Reglamentos y Permisos (ARPe). Ello, pues esa disposición sólo aplica cuando ARPe solicita la in-tervención de un tribunal contra un alegado infractor.


(8) Apéndice, pág. 590.


(9) íd., pág. 593.


(10) 4 L.P.R.A Ap. XXI-A.


(11) Outdoor Media Display Posters, Inc., H/N/C CBS Outdoor v. Billboard One, Inc. et al., de 6 de marzo de 2009, pág. 8.


(12) Íd.


(13) El 5 de agosto de 2009 emitimos una Resolución para conceder un término de diez días a la codemandada Billboard One para que presentara su alegato en este caso. Oportunamente, Billboard One presentó una “Moción en Cumplimiento de Resolución”. En ella, expresó que no presentaría alegato debido a que no opera, no es dueña ni posee estructuras de publicidad en el lugar objeto de la reclamación de CBS Outdoor. Por ello, argumentó que no procede reclamación alguna en su contra. En consecuencia CBS Outdoor presentó su oposición y expuso que Billboard One no informó lo anterior a CBS Outdoor ni a ningún tribunal durante todo el trámite procesal del caso; no anejó ningún documento que sostenga que no posee las estructuras, así como tampoco solicitó ante nos la sustitución de parte para que se incluyera en el pleito a la nueva entidad a quién, alegadamente, le traspasó la titularidad de los tableros de anuncio y ha participado activamente de todos los procedimientos de este pleito.


(14) ASG v. Mun. San Juan, 168 D.P.R. 337, 343 (2006); Rodríguez v. Overseas Military, 160 D.P.R. 270, 277 (2003); Roberts v. U.S.O. Council of PR, 145 D.P.R. 58, 67 (1998); Gearheart v. Haskell, 87 D.P.R. 57, 67 (1963).


(15) Véanse: Roberts v. U.S.O. Council of P.R., supra, pág. 69; Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223, 230 (1994).


(16) Íd.


(17) ASG v. Mun. San Juan, supra, pág. 343; Raimundi v. Productora, 162 D.P.R. 215, 224 (2004).


(18) Texas & Pacific Ry. Co. v. Abilene Cotton Oil Co., 204 U.S. 426 (1907); Tift v. Southern Ry. Co., 123 F. 789 (Cir. S.D. Ga. 1903). Véase, además, D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, Sec. 8.3, pág. 433.


(19) Junta Dir. Cond. Montebello v. Fernández, supra, pág. 233.


(20) Municipio Arecibo v. Municipio Quebradillos, 163 D.P.R. 308, 326 (2004), citando a E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506, 511 (1964).


(21) E.L.A. v. 12,974.78 Metros Cuadrados, supra, pág. 512.


(22) Ortiz v. Panel F.E.I., 155 D.P.R. 219, 242 (2001); E.L.A. v. 12,974.78 Metros Cuadrados, supra, pág. 511.


(23) SLG Semidey Vázquez v. ASIFAL, 177 D.P.R. 657 (2009). Véanse, además: Junta Dir. Cond. Montebello v. Fernández, supra, pág. 233; Fernández Quiñones, op. cit, Sec. 8.4, pág. 437.


(24) Junta Dir. Cond. Montebello v. Fernández, supra, pág. 233.


(25) Municipio Arecibo v. Municipio Quebradillos, supra, pág. 327.


(26) SLG Semidey Vázquez v. ASIFAL, supra, pág. 677.


(27) “La jurisdicción federal ha reconocido que la aplicación de la doctrina de jurisdicción primaria parte de la premisa de que originalmente la reclamación per-tenece al tribunal, pero la misma contiene cuestiones de la especial competencia del organismo y por ello se difiere el ejercicio de jurisdicción hasta tanto resuelva la agencia administrativa.” Fernández Quiñones, op. cit, Sec. 8.3, pág. 435 esc. 51. Véanse, además, Municipio Arecibo v. Municipio Quebradillos, supra, pág. 326.


(28) Municipio Arecibo v. Municipio Quebradillos, supra, pág. 326.


(29) Ortiz v. Panel F.E.I., supra, pág. 243, citando a Fernández Quiñones, op. cit., Sec. 8.3, págs. 434-435.


(30) Fernández Quiñones, op. cit., See. 8.3, págs. 434-435.


(31) Ortiz v. Panel F.E.I., supra, pág. 246, citando a Fernández Quiñones, op. cit., See. 8.4, págs. 443-444.


(32) Íd.


(33) Asoc. Pesc. Pta. Figueras v. Pto. del Rey, 155 D.P.R. 906, 921 (2001).


(34) Íd., pág. 921, citando a Igartúa de la Rosa v. A.D.T., 147 D.P.R. 318, 332 (1998).


(35) Ortiz v. Panel F.E.I., supra, pág. 245 esc. 36.


(36) Mun. de Caguas v. AT & T, 154 D.P.R. 401, 411 (2001).


(37) Estos factores son corolarios de los sugeridos en II Pierce, Administrative Law Treatise 4th Sec. 14.1, pág. 272 (2002).


(38) Fernández Quiñones, op. cit., Sec. 8.4, pág. 443.


(39) En lo pertinente, el Art. 28 de la Ley Núm. 76 dispone lo siguiente:
“El Administrador o el Secretario de Justicia en los casos en los que así se solicite a nombre del Pueblo de Puerto Rico, o de cualquier propietario u ocupante de una propiedad vecina, que resultare o pudiera resultar especialmente perjudicado por cualesquiera de dichas violaciones, además, de los otros remedios provistos por ley, podrá entablar recurso de interdicto, mandamus, nulidad o cualquier otra acción adecuada para impedir, prohibir, anular, vacar, remover o demoler cualquier edificio constru[i]do, o cualquier edificio o uso, hechos o mantenidos en violación de este capítulo o de cualesquiera reglamentos adoptados conforme a la ley y cuya estructu-ración le haya sido encomendada a la Administración.
*408“Esta autorización no priva a cualquier persona a incoar el procedimiento ade-cuado en ley para evitar infracciones a este capítulo y a todos los reglamentos rela-cionados con la misma, para evitar cualquier estorbo (nuisance) o adyacente, o en la vecindad, de la propiedad o vivienda de la persona afectada. A estos fines, se provee el siguiente procedimiento especial:
“(a) Cuando, por persona o autoridad con derecho a ello, se presente petición jurada ante un juez del Tribunal de Primera Instancia de Puerto Rico identificando un edificio o casa, rótulo o anuncio, alegando que el mismo está siendo construido, insta-lado, eregido [sic], exhibido, mantenido, ampliado, reparado, trasladado, alterado, re-construido, o usado, o demolido, en violación de este capítulo o de los reglamentos, mapas o planos aplicables especificando los actos constitutivos de dicha violación e identificando la persona o personas que estén cometiendo la violación en cuestión, el tribunal expedirá una orden provisional dirigida a dichas personas requiriéndoles para que paralicen inmediatamente, bajo apercibimiento de desacato la obra, uso o instalación a que la petición se refiere, hasta tanto se ventila judicialmente su derecho.
“(c) Tendrán derecho a presentar la petición los colindantes y vecinos que pudie-ren ser afectados por la violación y los funcionarios designados por los organismos gubernamentales que insten la acción, así como ingenieros o arquitectos que actúen como proyectistas o inspectores de la obra.
“(f) La resolución será emitida por el tribunal dentro de los diez (10) días si-guientes a la celebración de la vista y podrá ordenar la paralización permanente de los actos alegados en la petición o dejar definitivamente sin efecto la orden provisional.”


(40) Véase A.R.Pe. v. Rodríguez, 127 D.P.R. 793, 808 (1991).


(41) Plaza las Américas v. N & H, supra, pág. 646; Luán Investment Corp. v. Román, 125 D.P.R. 533, 544 (1990).


(42) A.R.Pe. v. Rivera, 159 D.P.R. 429, 443 (2003).


(43) 23 L.P.R.A. sec. 72.


(44) Íd.


(45) Plaza las Américas v. N & H, supra, págs. 649-650.


(46) Íd., pág. 650.


(47) Para emitir un injunction preliminar deben considerarse los criterios si-guientes: “[(1)] la naturaleza de los daños que pueden ocasionárseles a las partes de concederse o denegarse el injunction; [(2)] su irreparabilidad o la existencia de un remedio adecuado en ley; [(3)] la probabilidad de que la parte promovente prevalezca al resolverse el litigio en su fondo; [(4)] la probabilidad de que la causa se torne en académica de no concederse el injunction, y [(5)] el posible impacto sobre el interés público del remedio que se solicita.”Mun. de Loíza v. Suncs. Suárez et al., 154 D.P.R. 333, 367 (2001), citando a P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975). Véanse, además: Pérez Vda. Muñiz v. Criado, 151 D.P.R. 355, 372 (2000); Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 784 (1994). Homologable rigurosidad comparte el injunction permanente, pues el tribunal debe considerar los requisitos subsiguientes: (1) si el demandante ha prevalecido en un juicio en sus méritos; (2) si *410el demandante posee algún remedio adecuado en ley; (3) el interés público involu-crado, y (4) el balance de equidades. Pérez Vda. Muñiz v. Criado, 151 D.P.R. 355, 372 esc. 11 (2000). Los criterios enumerados no son una serie de requisitos absolutos, sino directrices que guían la discreción del tribunal al determinar si la evidencia justifica el interdicto. Plaza Las Américas v. N & H, supra, pág. 644; Delgado v. Cruz, 27 D.P.R. 877, 880 (1919).


(48) Plaza Las Américas v.N&H, supra, pág. 646; A.R.Pe. v. Rivera, supra, pág. 445.


(49) Plaza Las Américas v. N & H, supra, pág. 650.


(50) A.R.Pe. v. Rivera, supra, pág. 445.


(51) Mun. de Caguas v. AT & T, supra, pág. 406.


(52) Mun. de Caguas v. AT & T, supra, pág. 417 esc. 2.


(53) Íd., págs. 417-418.


(54) Plaza Las Américas v. N & H, supra, pág. 658.


(65) Íd.


(56) Art. 2 de la Ley Núm. 355 de 22 de diciembre de 1999 (9 L.P.R.A. sec. 51a).


(57) Exposición de Motivos de la Ley Núm. 355 (1999 (Parte 2) Leyes de Puerto Rico 1625).


(58) vgase Sec. 7.02 del Reglamento Núm. 6235, supra, págs. 22-23.


(59) Ajt. 29 de la Ley Núm. 355 (9 L.P.R.A. sec. 56b).


(60) Íd. En específico, el Art. 29 de la Ley Núm. 355, supra, dispone lo siguiente:

“Penalidades o Acciones Legales

“ARPE podrá imponer a cualquier persona que infringiere las disposiciones de esta Ley una multa de conformidad con el Reglamento de Multas Administrativas de *416ARPE. También podrá instar cualquier acción legal adecuada para implantar y fis-calizar las disposiciones de esta Ley.
“ARPE notificará al dueño del rótulo o anuncio ilegal y al dueño u ocupante del predio donde esté ubicado el mismo, de su intención de imponer multas por violacio-nes a las disposiciones de esta Ley y concederá un término de diez (10) días para que se corrija la violación a la misma, antes de imponer las mismas.
“Para los fines de este Artículo, el conformar el rótulo o anuncio a lo exigido por ARPE o presentar el correspondiente anteproyecto en caso de solicitarse una varia-ción; o presentar una solicitud de permiso de instalación del rótulo o anuncio afectado por la notificación será suficiente para detener el proceso de imposición de multas o paralizar el trámite de cualquier acción legal presentada.” (Énfasis suplido.)


(61) La Sec. 15.01 del Reglamento Núm. 6237, supra, pág. 52, dispone lo si-guiente:
“Disposiciones Generales
“1. ARPE podrá imponer a cualquier persona que infringiere las disposiciones de la Ley Núm. 355 del 22 de diciembre de 1999 y este Código una multa de confor-midad con el Reglamento de Multas Administrativas de ARPE. También podrá instar cualquier acción legal adecuada para implantar y fiscalizar las disposiciones de la Ley y de este Código.
“2. ARPE notificará al dueño del rótulo o anuncio ilegal y al dueño u ocupante del predio donde esté ubicado el mismo, de su intención de imponer multas por violaciones a las disposiciones de la Ley y de este Código y concederá un término de diez (10) días para que se corrijan las violaciones, antes de imponer las multas. Dicha notificación podrá realizarse mediante un boleto de cortesía el cual será sufi-ciente para cumplir con esta Sección.
“3. Para los fines de este Código, el conformar el rótulo o anuncio a lo exigido por ARPE o presentar el correspondiente anteproyecto en caso de solicitarse una varia-ción; o presentar una solicitud de permiso de instalación del rótulo o anuncio afec-tado por la notificación será suficiente para detener el proceso de imposición de multas o paralizar el trámite de cualquier acción legal presentada. De ocurrir una denegación de la solicitud los trámites iniciados y detenidos mediante las disposicio-nes de esta Sección, se continuarán en el lugar donde fueron detenidos.”


(62) Art. 2 de la Ley Núm. 355, supra.


(63) 31 L.P.R.A. sec. 14. Véase, además, Román v. Superintendente de la Policía, 93 D.P.R. 685, 688 (1966).


(64) Alejandro Rivera v. E.L.A., 140 D.P.R. 538, 545 (1996).


(65) S.L.G. Rivera Carrasquillo v. A.A.A., 177 D.P.R. 345 (2009).


(66) Vázquez v. A.R.Pe., 128 D.P.R. 513, 523 (1991); Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759, 766 (1990).


(67) Véase Vázquez v. A.R.PE., supra.


(68) Departamento Hacienda v. Telefónica, 164 D.P.R. 195, 204 (2005).


(60) Matos v. Junta Examinadora, 165 D.P.R. 741, 749 (2005).


(70) Véase Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996).


(71) Pueblo v. Seda, 82 D.P.R. 719, 725 (1961).


(72) Debido a la similitud del Art. 29 de la Ley Núm. 355, supra, con la Sec. 15.01 del Reglamento Núm. 6237, pág. 52, enfocaremos nuestra discusión en el citado Art. 29, entendiéndose que lo dicho para este artículo le aplica a la Sec. 15.01 del Regla-mento Núm. 6237, supra, salvo que otra cosa se diga en contrario.


(73) Exposición de Motivos de la Ley Núm. 355, supra, pág. 1625.


(74) Art. 29 de la Ley Núm. 355, supra.


(75) La palabra “alguno” o “alguna” se utiliza como adjetivo “que se aplica inde-terminadamente a una o varias personas o cosas respecto a otras”. Real Academia de la Lengua Española, Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa Calpe, 1992, pág. 71.


(76) Real Academia de la Lengua Española, op. cit., pág. 428.


(77) Adviértase que al interpretar una ley hay que tomar en consideración las leyes o disposiciones in pari materia, o complementarias, que puedan ayudar a es-clarecer cuál fue la verdadera intención legislativa. Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 750 (1992). Tanto el injunction estatutario del Art. 28 de la Ley Núm. 76, supra, como el Art. 29 de la Ley Núm. 355, supra, son mecanismos para hacer viable la efectividad de las leyes y los reglamentos de planificación, cuyo cumpli-miento ARPe está obligada a fiscalizar. Por ello, debemos tomar en consideración ambas leyes para despuntar la verdadera intención de la Asamblea Legislativa. Íd.


(78) Art. 2 de la Ley Núm. 355, supra. En lo pertinente, este artículo dispone lo siguiente: “las disposiciones de esta Ley deberán ser interpretadas a favor de la concesión de autorizaciones para la instalación de rótulos y anuncios siempre y cuando no se ponga en riesgo la seguridad de nuestra ciudadanía.”


(79) Véase la Exposición de Motivos de la Ley Núm. 355, supra. Cabe añadir que la propia Exposición de Motivos de la Ley Núm. 355 apercibe que el legislador, luego de estudiar las leyes y los reglamentos aplicables a la instalación de rótulos y anun-cios, entendió que era necesario actualizar las normas que rigen esa materia. En consecuencia, la Asamblea Legislativa fusionó “en un solo cuerpo de ley todas las normas que controlarán en adelante la actividad de instalación de rótulos y anuncios”. d. De esta manera, se persigue brindar “certeza a las personas que se dedican a esta actividad comercial”. Íd.


(80) Véase Art. 2 de la Ley Núm. 355, supra, intitulado “Declaración de Política Pública”.


(81) Pueblo v. Seda, supra, pág. 725.


(82) A.R.Pe. v. Rivera, supra, pág. 443.


(83) Véase la See. 15.01 del Reglamento Núm. 6237, supra.


(84) 32 L.P.R.A. Ap. III.